Shepley, C. J.
— The general issue having been pleaded and joined, and the facts having been agreed, the other matter presented by brief statement became unimportant.
Reynolds and Wall, owners and bailors of part of the goods contained in the valise, had, before they were allowed to testify, released all their interest in those goods to the plaintiff ; and they were competent witnesses for him.
The plaintiff, as bailee of that portion of the goods originally owned by Reynolds and Wall, was entitled to maintain the suit for them and for his own goods. He is now entitled to recover for the value of all the goods lost, amounting to the sum of $52,00. Judgment for plaintiff for $52.
Wells, Tenney and Rice, J. J., concurred.